Citation Nr: 0408578	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the appellant timely appealed the denial of his 
claim of entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In a July 2001 determination, the 
RO, in pertinent part, granted the claim of entitlement to 
service connection for PTSD and assigned a 30 percent 
evaluation.  The appellant asked for a higher evaluation, and 
the RO responded with the October 2001 rating decision 
establishing a 50 percent evaluation.  The appellant 
disagreed with the October 2001 decision, and this appeal 
ensued.  

The appellant apparently testified at a hearing at the RO in 
June 2002.  As the RO discussed in a July 2002 letter to the 
appellant, the testimony did not record due to technical 
difficulties, and thus a written transcript of the 
proceedings is not of record.  The RO offered him the 
opportunity for another hearing, and in July 2002 he declined 
this opportunity.  


FINDINGS OF FACT

1.  By a February 2002 rating decision, the RO denied the 
appellant's claim of entitlement to TDIU; the RO notified the 
appellant of that determination and of his appellate rights 
by letter dated March 13, 2002.  

2.  The appellant submitted a notice of disagreement with the 
denial of TDIU in March 2002; in response, the RO issued him 
a statement of the case in November 2002.  

3.  The appellant did not submit a substantive appeal 
regarding the denial of the TDIU claim.

4.  The appellant experiences persistent auditory 
hallucinations, occasional suicidal and homicidal thoughts 
with violent behavior, and is unable to secure and maintain 
suitable and substantially gainful employment due to his 
PTSD.  


CONCLUSIONS OF LAW

1.  The appellant did not timely appeal the denial of his 
TDIU claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.301, 20.302 (2003).

2.  The criteria for a 100 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.125 to 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Appellant Timely Appealed the Denial of TDIU

All questions in a matter which, pursuant to 38 U.S.C.A. 
§ 5110(a) (West 2002), are subject to a decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary.  The Board shall make final decisions on such 
appeals.  See 38 U.S.C.A. § 7104(a) (West 2002).  Appellate 
review will be initiated by a notice of disagreement, and 
completed by a substantive appeal after the statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2003). A substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever is later.  See 
38 C.F.R. § 20.302(b) (2003).  A substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  See 38 C.F.R. § 20.300 
(2003).  A substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  The Board may address questions pertaining 
to its jurisdictional authority to review a particular issue, 
including, but not limited to, determining whether a 
substantive appeal is adequate and timely.  See 38 C.F.R. 
§ 20.101(d) (2003).  

The appellant was first notified that his TDIU claim had been 
denied by VA letter dated March 13, 2002.  He was informed of 
his appellate rights at that time.  He submitted a timely 
notice of disagreement in March of that year; the RO then 
issued him a statement of the case on November 22, 2002.  The 
appellant did not submit a VA Form 9, Appeal to Board of 
Veterans' Appeals.  The appellant's representative filed two 
statements, in February and October 2003; only the October 
2003 statement contained argument on the TDIU claim.  No 
further correspondence was received from the appellant 
regarding his desire to appeal the denial of the TDIU claim 
within the applicable timeframe.  

By a December 16, 2003, letter, the Board informed the 
appellant and his representative of these facts.  The Board 
set forth the law concerning its jurisdiction, the timeline 
of events in this case, and the reasoning why the Board 
intended to dismiss the appeal for lack of jurisdiction.  The 
letter noted that 38 C.F.R. § 20.101(d) required the Board to 
provide him with notice of the potential jurisdictional 
defect and provide an opportunity to present argument or 
evidence relevant to the jurisdictional question.  The Board 
provided the appellant with 60 days to respond, after which, 
in the absence of a response, it would assume he did not have 
anything else to submit and proceed with adjudication.  

Given that the appellant has not submitted a timely 
substantive appeal with regard to the denial of the TDIU 
claim, and has not responded to the Board's December 2003 
letter, the Board currently is without appellate jurisdiction 
to consider the issue.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2003).  The claim is dismissed.  

II.  Increased Evaluation for PTSD

By a July 2001 rating decision, the RO established service 
connection for PTSD.  The service personnel records show the 
appellant served in Vietnam and was awarded the Combat 
Infantryman Badge.  This award is only provided to those 
exposed to combat stresses.  The appellant's combat-related 
stressors and the diagnosis of PTSD made following 
VA examination in May 2001 supported the grant of service 
connection.  

The RO ultimately assigned a 50 percent evaluation for PTSD, 
and the appellant herein seeks a higher evaluation.  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

As provided in a General Rating Formula for Mental Disorders, 
Diagnostic Code 9411 for PTSD provides for 50-, 70-, and 100-
percent ratings based on the following criteria:  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2003); see also 38 C.F.R. §§ 4.125 to 
4.129 (2003).  

VA clinical records from November 2000 to February 2002 
reveal notes from physicians as to the appellant's symptoms 
and complaints.  Overall, the physicians diagnosed PTSD and 
bipolar disorder, and in several instances described the PTSD 
as chronic and severe.  Through May 2001, it was noted in 
various records that the appellant was dressed in street 
clothes and had good, calm, and cooperative rapport; had 
intact memory, which he described as "bad"; good mood, 
which the appellant described as "not good" or "variable"; 
constricted affect; linear thought processes; no suicidal or 
homicidal ideation; and no audio or visual hallucinations, 
though the appellant reported hearing Vietnamese voices.  
Insight and judgment were good.  A Global Assessment of 
Functioning (GAF) score of 54 was reported in May 2001.  

VA examination in May 2001 shows a diagnosis of PTSD with a 
GAF score of 51 based on moderate impairment in social and 
occupational functioning, including difficulty feeling close 
to others and being around other people, hypervigilance, 
emotional numbing, and preoccupation with traumatic Vietnam-
related incidents.  It was noted that prior substance abuse 
problems were in remission, thereby making PTSD the primary 
etiology of the appellant's difficulties.  

VA clinical records continued in July 2001, where it was 
noted the appellant's mood was very distractible and his 
sleep was much improved on medications.  He had poor memory 
and concentration, no suicidal or homicidal ideation, no 
auditory hallucinations, some visual hallucinations in the 
form of shadows in the corners of his eyes, flashbacks all 
the time, though no awareness of nightmares (a roommate told 
him he called out in his sleep), and obsessive thoughts and 
anger.  

In August 2001, he had depressed memory, improved sleep with 
medications, bad nightmares, no suicidal ideation, and 
indistinct auditory hallucinations.  

In September 2001, he had an unstable and irritable mood, bad 
memory, no suicidal ideations, and homicidal ideation only 
for terrorists.  He reported hearing the voice of a platoon 
sergeant who died in Vietnam.  

In November 2001, the appellant reported his mood as "bad" 
and his concentration as "not good"; he indicated he slept 
well with the use of medications.  He had not had suicidal 
ideation lately, though it was noted he attempted suicide in 
the 1990s.  He heard Vietnamese in the jungle occasionally.  

In December 2001, it was noted that the appellant's memory 
was very bad and that he heard whispers of Vietnamese 
patrols.  He reported no suicidal ideation, though he noted 
he could kill terrorists.  A physician indicated that the 
appellant's PTSD and bipolar disorder prevent him from 
working, and that he likely would remain unemployable 
indefinitely.  The physician further opined that the 
appellant's "abuse of mind-altering substances neither 
caused, exacerbated, nor perpetuated his illness."  

In January and February 2002, the appellant had poor memory, 
poor concentration, "so-so" mood, resolved suicidal 
ideation, no homicidal ideation (though he was frequently 
angry), and auditory hallucinations regarding Vietnamese in 
bushes.  His depression was under control with medication and 
that he denied drug use since November 2000.  

PTSD was diagnosed upon VA examination in August 2002 and a 
GAF score of 48 was reported based on moderate impairment in 
social and occupational functioning, including intrusive 
thoughts, difficulty sleeping and taking orders, and being 
around others.  It was noted that the appellant lived with 
his sister since March 2002, and had previously participated 
in homeless and substance abuse programs.  His sister cared 
for her children and grandchildren, which the appellant 
stated made him anxious and irritable.  He reported 
abstinence from alcohol and drugs.  He had difficulty 
sleeping at night.  It was noted he had not worked since 
November 2000.  He complained of trouble getting along with 
others, especially authority; "I can't take orders no 
more."  The appellant indicated he had some physical 
problems including carpal tunnel syndrome and perhaps 
arthritis that also made working difficult, and it appears he 
quit his employment due to these problems.  Examination 
findings showed the appellant to be pleasant, cooperative, 
well dressed, and fully oriented, with normal speech, and 
flat affect.  He reported suicidal ideation without specific 
plan or intent.  He also entertained homicidal ideation at 
times, and noted he stayed away from others to avoid hurting 
them.  He admitted hearing foreign voices mumbling.  He 
denied command hallucinations or psychotic symptoms.  He 
reported daily intrusive thoughts, irritability, trouble 
sleeping, difficulty concentrating, depression, nightmares, 
and distress when exposed to reminders of his service.  
Various psychological tests showed moderate depression and a 
high level of combat exposure.  

The examiner, in an October 2002 addendum to the August 2002 
examination report, noted that the appellant had worked as a 
roofer for more than 25 years and had not exhibited problems 
with PTSD during that time.  The examiner continued that the 
appellant had retired primarily due to problems with his 
hands and legs and that he was unable to nail and described 
PTSD as his secondary problem, though PTSD was becoming 
progressively worse as the appellant became more violent upon 
losing his spouse and children.  The examiner concluded: "It 
is not the opinion of this examiner that the [appellant] is 
unable to maintain or obtain gainful employment, solely based 
on his service-connected disabilities."  

To warrant an evaluation in excess of 50 percent, the 
evidence must correspond to the criteria for either a 70 
percent or a 100 percent schedular evaluation.  The evidence 
shows occupational and social impairment, reduced reliability 
and productivity, impaired judgment, and significant 
disturbances of mood and motivation that interfere with the 
appellant's ability to perform an occupation, all 
requirements of the current 50 percent evaluation.  The 
criteria for a 70 percent evaluation also require evidence of 
suicidal ideation, impaired speech, near-continuous panic or 
depression affecting independent functioning, and neglect of 
personal hygiene.  

The VA examination in May 2001 revealed moderate impairment 
in social and occupational functioning.  VA clinical records 
from November 2000 to May 2001 noted intact memory and a good 
mood (though the appellant described these factors as "bad" 
or "not good"), appropriate appearance, constricted affect, 
linear thought processes, and no suicidal ideation.  Insight 
and judgment were good.  There was no indication of impaired 
speech, or suicidal thoughts, or the other similar symptoms.  

VA clinical records beginning in July 2001 show symptoms of 
poor memory and concentration, and some obsessional thoughts 
and anger, symptoms that are listed as criteria for a 70 
percent evaluation.  There remained no indication of suicidal 
ideation since the 1990s, though beginning in September 2001 
there were notations of the appellant's homicidal thoughts 
regarding terrorists.  Depression, irritability and anger, 
and auditory hallucinations continued.  VA examination in 
August 2002 continued the finding of moderate impairment in 
social and occupational functioning, and noted intrusive 
thoughts and irritability as significant symptoms.  

The criteria for a 100 percent evaluation require total 
occupational and social impairment.  This finding must be 
supported by symptomatology listed in the criteria above.  
The evidence summarized herein does not show some of the 
symptomatology contemplated by the criteria for the 100 
rating.  For instance, the evidence does not show gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  However, it does show that the appellant has 
persistent auditory hallucinations, has been violent towards 
his family, and experiences homicidal and suicidal ideation.  
Starting in May 2001, VA clinical records demonstrate that 
the appellant was hearing voices of Vietnamese.  Similar 
findings were noted in the VA clinical records from July 2001 
to February 2002, and again in the VA examination of August 
2002.  Moreover, the evidence also indicates the appellant 
presents a persistent danger of hurting self or others.  He 
had a history of suicidal ideation in the 1990s, which the 
early 2001 VA clinical records noted to be in remission.  
Beginning in September 2001, he reported homicidal ideation 
for terrorists, and similar findings were recorded in 
December 2001 clinical records and again in the August 2002 
examination.  This evidence, as early as the VA clinical 
records in May 2001, corresponds to several of the elements 
of the 100 percent criteria, only one of which is sufficient 
to authorize a 100 percent schedular evaluation.  See Johnson 
(Gary) v. Brown, 7 Vet. App. 95, 97 (1994) (criteria under 
Diagnostic Code 9411 are each independent bases for granting 
a 100 percent evaluation).  

Adding to the confusion in this case are the GAF scores 
assigned during the examinations and counseling sessions, 
which indicate symptomatology more closely aligned with the 
criteria for either a 50 percent or a 70 percent evaluation.  
The VA examination in May 2001 showed a GAF score of 51 and a 
May 2001 clinical record noted a score of 54.  The GAF scale 
reflects "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  Scores within the range of 51 to 60 
represent "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  
Id.  Thus, the conclusion of the examiner at the May 2001 
examination and of the treating physician the same month 
indicated the appellant's symptomatology at a level 
consistent with moderate impairment, which is consistent with 
their stated conclusions.  The GAF score of 48 in August 2002 
corresponds to "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
It represented a small decrease in the numerical score (just 
three points lower than that posted by the examiner in May 
2001), though it suggests a worsening of the appellant's 
overall condition from moderate to severe impairment of 
social and occupational functioning.  Neither score appears 
indicative of total social and occupational impairment.  

The opinions of two VA physicians discuss the impact of the 
appellant's PTSD and how it affects him socially and 
occupationally.  Neither opinion supports a finding of total 
impairment due solely to symptoms of PTSD.  Each indicates 
that part of the basis for the appellant's unemployability is 
due to PTSD, however; neither clearly indicates what specific 
PTSD-related symptoms are responsible for the occupational 
problems.  As noted above, some of the symptoms demonstrated 
by the appellant correspond to several of the elements of the 
100 percent criteria, (persistent auditory hallucinations, 
occasional suicidal and homicidal thoughts with violent 
behavior) only one of which is sufficient to authorize a 100 
percent schedular evaluation.  Accordingly, the Board finds 
that the evidence supports a schedular 100 percent disability 
rating for PTSD.




III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003).  VA must provide the 
claimant and the claimant's representative, if any, notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  

After the appellant granted service connection for PTSD, the 
RO sent him September and October 2001 letters discussing the 
evidence necessary to substantiate the claim.  In response to 
his disagreement, the RO sent him a February 2002 statement 
of the case, in which it told the appellant of the criteria 
for proving an increased evaluation and the evidence 
considered in evaluating the claim.  By April and July 2002 
letters, the RO informed the appellant of the dates and 
places of hearings he requested, though he withdrew these 
hearing requests in July 2002.  In November 2002, the RO sent 
the appellant a supplemental statement of the case listing 
the evidence considered, the legal criteria for evaluating 
the claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, only after that rating action was 
promulgated did the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Because the VCAA notice in this case 
was not provided to the appellant prior to the initial RO 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case and 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The claims file includes the service 
medical records and various VA clinical records relevant to 
the claim, based on the appellant's identification of the 
places and dates of his treatment.  The appellant has not 
identified any sources of treatment.  The Board concludes 
that VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The RO afforded the appellant VA examinations in May 
2001 and in August 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  


ORDER

Because the Board lacks jurisdiction, the claim of 
entitlement to TDIU is dismissed.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent disability rating for PTSD 
is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



